         Case 1:21-cr-00369-AJN Document 26 Filed 09/16/21 Page 1 of 1


                                                                                    9/16/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                               21-cr-369 (AJN)
  Diaz Hernandez
                                                                                   ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       A pre-trial conference in this matter is scheduled to take place at 11:00 A.M. on Monday,

September 20, 2021 in Courtroom 906 at the Thurgood Marshall Courthouse, 40 Foley Square,

New York, New York 10007.



       SO ORDERED.

 Dated: September 16, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
